WiNsnow, O. J.
It is evident from the statement of facts that a verdict for the defendant was properly directed. The-plaintiff was engaged in unusually hazardous building and repairing operations, where he knew that conditions were-constantly changing, and he assumed all the risks ordinarily present in such dangerous operations. Kath v. Wis. Cent. R. Co. 121 Wis. 503, 99 N. W. 217. He knew that the push car was liable to be used at any- time. He testifies that he knew that his gang was not using it at the time, but the testimony is undisputed that any gang that happened to be at work on the bridge and found the use of the car helpful was-free to use it. The plaintiff knew that the carpenter gang-was at work on the bridge, and knew that they had a quantity of bulky material there which must necessarily be distributed along the bridge. Under these circumstances we think it clear that he was negligent in grasping the rail as he did without looking to see whether the car was in use or not.
By the Court. — Judgment affirmed.